Citation Nr: 1737169	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 
INTRODUCTION

The Veteran served in the United States Army from January 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 live videoconference hearing.  A transcript of the hearing is associated with the evidentiary record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence, the Board finds that further development is necessary to obtain an adequate VA examiner's opinion on whether the Veteran's bilateral hearing loss and tinnitus are related to his service.  A March 2010 VA examination confirmed that the Veteran has current disabilities of bilateral hearing loss and tinnitus.  The examiner noted that the Veteran's hearing on his entrance and separation examinations were normal and indicated that the Veteran's hearing loss and tinnitus were therefore not related to his service.  However, test results in the normal range during service are not a basis for denying a Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Notably, the VA examiner did not address evidence of a puretone threshold shift between the Veteran's January 1968 entrance examination and his July 1969 separation examination (several thresholds recorded at 0 on entrance were noted to be at 15 on separation).  The VA examiner also indicated that a follow-up ENT examination was needed to assess the Veteran's left ear hearing loss with a conductive component.  A follow-up VA ENT examination has not been conducted to date.  Therefore, the AOJ should obtain an examination addressing the totality of the evidence including the Veteran's lay statements and evidence of threshold shifts.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from an appropriate VA examiner to include an ENT examination as needed.

The AOJ should direct the examiner to review puretone thesholds on the Veteran's January 1968 induction and July 1969 separation examinations.  Although the test results may have been in the range of normal hearing, the VA examiner is asked to opine whether the induction and separation examinations show that the Veteran's hearing acuity decreased during service.  

After considering the Veteran's statements and evidence of a threshold shift during the Veteran's service, the VA examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability and tinnitus are related to his service including any noise exposure.  

The VA examiner should also opine whether the Veteran's tinnitus is at least as likely as not related to his hearing loss.  The examiner should acknowledge and consider the Veteran's statements about the onset of his tinnitus during service.  

2. After completing the above, and any other development deemed necessary, the AOJ must readjuciate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the AOJ must provide the Veteran and his representative with a supplemental statement of the case before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


